Citation Nr: 1615309	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-23 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for atrial fibrillation and nonischemic cardiomyopathy, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Travel Board hearing in June 2011.  A transcript of the hearing is of record.

In November 2011, the Veteran remanded the claims for further development.

In March 2016, in response to a request from the Board for clarification of the Veteran's service representative, Charles Romo, Attorney, submitted a completed VA Form 21-22 in his favor and informed VA that he was representing the Veteran before VA.  Accordingly, VA considers the Veteran to be represented by Charles Romo.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO failed to substantially comply with all of the Board's November 2011 remand directives, and therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran claims that his diabetes mellitus and heart disability are due to herbicide exposure.  He contends that he was exposed to herbicides, in particular Agent Orange, as a result of his having to perform autopsies on pilots killed in aircraft crashes.  The Veteran alleges that the exposure was from bodies sent to this hospital from Vietnam.  

The Board has conceded that the Veteran did assist in performing autopsies as part of his duties while assigned to the Army hospital at Fort Rucker.  However, it has not been conceded that the Veteran performed autopsies on bodies returned from Vietnam or that the bodies were in an unclean state, or contaminated with Agent Orange, when received at the hospital even if such autopsies were performed.

On remand, the RO was requested to confirm if the autopsies were performed on the bodies of deceased pilots from Vietnam at Lyster Army hospital during the Veteran's period of active service.  If that was confirmed, the RO was also requested to confirm whether the bodies were likely contaminated with Agent Orange when received for autopsy.  The RO contacted the Historical Research Agency regarding the autopsies allegedly performed at Lyster Army Hospital; they replied that there was no historical data available.  See the April 22, 2015 VA Form 21-0820, Report of General Information.    However, a review of the record reflects that the RO did not contact the service department or any other appropriate agency in order to make this determination.  Thus, further remand is warranted for the RO to take such action.

Moreover, the Board notes that the Veteran was afforded VA diabetes mellitus and heart examinations in June 2015, however, the examiner (who was the same for both examinations) determined that the diabetes mellitus and the paroxysmal atrial fibrillation were not caused by any diagnosed condition during active service.  The rationales provided were the onset of the diseases several years after service.  The Board finds the opinions inadequate as the examiner did not adequately discuss whether the Veteran's diabetes mellitus and heart disability were related to his military service, nor did the examiner provide an adequate rationale for the sparse opinions provided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). Thus, further medical opinions on these claims are required.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service department, unless the service department directs the inquiry to another agency, to determine if Lyster Army Hospital conducted autopsies on pilots killed in Vietnam during the period of the Veteran's assignment from December 1968 to April 1970.  The request should inform the service department of the Veteran's specific allegation that the bodies of dead pilots from Vietnam were received directly at Lyster Army Hospital for the purposes of autopsy.

The request should also include a second question, if autopsies were performed on pilots killed in Vietnam, what is the likelihood of exposure to Agent Orange to medical personnel that may have handled the deceased pilots' bodies at the Army hospital, to include during autopsies?

The Board realizes that a negative response to the first question would negate the need for the second question. However, to avoid repetitive requests for information, both questions should be asked in the initial query.
 
2.  The Veteran should be afforded an examination to assess his claim for service connection for diabetes mellitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to his military service.  The report of examination should include the complete rationale for all opinions expressed. 

3.  The Veteran should be scheduled for an examination to assess his claim for service connection for atrial fibrillation and nonischemic cardiomyopathy.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is requested to identify all cardiac-related diagnoses for the Veteran.  The examiner is further requested to provide an opinion as to whether it is at least as likely as not that any diagnosed cardiac-related disorder is related to the Veteran's military service.  The report of examination should include the complete rationale for all opinions expressed.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The examination reports should be reviewed to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




